UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7284


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JODI DARLENE DODSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:08-cr-00053-IMK-DJJ-3; 1:10-cv-00004-IMK-
DJJ)


Submitted:   February 22, 2012            Decided:   March 6, 2012


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jodi Darlene Dodson, Appellant Pro Se. Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jodi    Darlene        Dodson          seeks   to     appeal       the    district

court’s    order    accepting       the      recommendation            of   the      magistrate

judge and denying relief on her 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice   or     judge    issues    a     certificate        of    appealability.             28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that    reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.     Cockrell,         537    U.S.      322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Dodson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.      In    addition,       we       deny    all    of    Dodson’s         pending

motions, including her motions for appointment of counsel, to

overturn her conviction, for subpoenas, and for reconsideration.

                                               2
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3